EXHIBIT23.1CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRMWe consent to the incorporation by reference into Registration Statement No. 333-172824 on Form S-8 of our report dated November21, 2016, relating to the 2016consolidated financial statements of SolarWindow Technologies, Inc. and Subsidiaries (“the Company”) (which report expresses an unqualified opinion and includes an emphasis of a matter paragraph expressing substantial doubt about the Company's ability to continue as a going concern), appearing in this Annual Report on Form 10-K of the Company for the year ended August 31, 2016./S/ PETERSON SULLIVAN LLPSeattle, WashingtonNovember21, 2016
